DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on June 2, 2021. 
Claims 1, 5-6, 11 and 15-16 have been amended. 
Claims 1-16 are currently pending. 
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claim 5, Applicant has amended the claim by removing the indefinite claim language. However, the amendments raise new 112(b) issues.
 Regarding claim 1, Applicant argues Hashimoto and Morf fail to disclose the readout control circuitry that acquires projection data in a first view and offset data in a second view since Morf teaches acquiring the offset data in a surplus time and Hashimoto acquires offset data after the scan. In Fig. 4 of the current application, the projection data is acquired during a projection data acquisition view and the offset data is acquired during an offset data acquisition view. In Fig. 4, the projection data and offset data are acquired at the same time since Projection data acquisition time T1 and offset acquisition time T3 occur during view period T0. As noted in the previous office action, Morf teaches acquiring projection data for a set of detector pixel lines and offset data for a different set of detector pixel lines at the same time in [0043] and [0062]. In [0041], Morf teaches that the projection data values are acquired from serially from each row of 
Applicant states that “As shown in FIG. 4, etc., Applicant's invention does not acquire projection data and offset data for each frame (corresponding to the view of the claims), but acquires offset data for only a predetermined second view. Projection data is not acquired in the second view for acquiring the offset data”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The offset data is acquired through the second X-ray detection element in the first view, Offset data is acquired only for a predetermined second view, and a predetermined second view) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one Regarding claim 5, the claim recites the limitation “wherein, with regard to a second X-ray detection element of the X-ray detection elements, the readout control circuitry acquires, in the first view, the offset data and does not acquire the projection data by setting a second readout switch to OFF, and acquires, in the second view, the projection data and does not acquire the offset data by setting the second readout switch to ON”. However, the specification fails to adequately describe one detection element acquiring offset data. In [0070]-[0071], the offset data is acquired using multiple X-ray detection element rows or X-ray detection element area. Therefore, the claim contains subject matter that is not adequately described in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitations "the X-ray detection elements" in lines 5-6 and 8-10, and “the A/D convertors” in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitations as “the plurality of X-
Regarding claim 3, the claim recites the limitation “the A/D convertors” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “the plurality of A/D convertors”.  
Regarding claim 5, the claim recites the limitation "the X-ray detection elements" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “the plurality of X-ray detection elements”. 
Regarding claim 6, the claim recites the limitation "the X-ray detection elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “the plurality of X-ray detection elements”.
Regarding claim 11, the claim recites the limitation of “the included X-ray detection element”. There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite limitations directed to an included X-ray detection element.  The Examiner has interpreted the limitation as “the first detection element”. 
Regarding claim 15, the claim recites the limitation "the A/D convertor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “an A/D convertor of the plurality of A/D convertors”. 
Regarding claim 16, the claim recites the limitation "the A/D convertor" and “the X-ray detection elements” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “an A/D convertor of the plurality of A/D convertors” and “the plurality of X-ray detection elements”. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277).
Regarding claim 1, as best understood:
Hashimoto discloses an X-ray computed tomography apparatus comprising:
 an X-ray detection array (Fig. 1, 24) including a plurality of X-ray detection elements arranged in a slice direction ([0028], slice direction) and a channel direction ([0028], channel direction); 
an A/D convertor array ([0030], ADC) including a plurality of A/D convertors which A/D-converts an output electric signal from the plurality of X-ray detection elements ([0029]-[0030], X-ray detector outputs a signal); and
 readout control circuitry (Fig. 1, 25) acquires, in a second view during the scan, offset data ([0034], DAS acquires offset data for each view).
However, Hashimoto fails to disclose a plurality of readout switches which switch a connection between the plurality of X-ray detection element and the plurality A/D convertor; and with regard to a first X-ray detection element of the X- ray detection elements, acquires, in a first view during a scan, projection data and does not acquire offset data by setting a first readout switch to ON, and acquires, in a second view during the scan, offset data, and does not acquire projection data by setting the first readout switch to OFF.

with regard to a first X-ray detection element of the X- ray detection elements, acquires, in a first view during a scan, projection data ([0062], projection data acquired) and does not acquire offset data by setting a first readout switch to ON ([0041], [0043] and [0062], offset data is acquired in selected pixel rows), and acquires, in a second view during the scan, offset data, ([0041], [0043] and [0062], offset data is acquired in selected pixel rows), and does not acquire projection data by setting the first readout switch to OFF ([0041], [0043] and [0062], projection data is not acquired in pixel lines that are selected for offset data acquisition).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the readout switch taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, wherein the readout control circuitry (Hashimoto; Fig. 1, 25) acquires the offset data when a predetermined time elapses from start of the scan during the scan (Hashimoto; Fig. 7, S3-5 and S-3-6a, offset data is generated after scanning time is greater than a threshold).
Regarding claim 3, as best understood:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, wherein the readout control circuitry acquires the offset data 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the readout switch taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, as best understood:
The combination to Hashimoto and Morf discloses The X-ray computed tomography apparatus according to claim 1, wherein the readout control circuitry acquires the offset data at a preset certain cycle during the scan (Hashimoto; Fig. 5, S2-1 and S2-5; Fig. 7. S3-1 and S3-6a; Fig. 10, S4-1 and S4-4, offset data is acquired at certain points during the scan).
Regarding claim 5, as best understood:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, wherein, with regard to a second X-ray detection element of the plurality of X-ray detection elements (Morf; [0031]-[0032], [0041] and [0043], data readout based on row), the readout control circuitry acquires, in the first view, the offset data (Morf; [0041], [0043] and [0062], offset data acquired at the same time as projection data based on the pixel row) and does not acquire the projection data by setting a second readout switch to OFF, and acquires, in the second view, the projection data (Morf; [0041], [0043] and [0062], projection data acquired at the same time as offset data based on the pixel row)  and does not 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the data readout technique taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, wherein the first X-ray detection element (Hashimoto; [0028], detector array) is all of the X-ray detection elements (Hashimoto; [0028], detector array)  
Regarding claim 8, as best understood:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, wherein pieces of the offset data acquired in the second view (Morf; [0062], projection data acquired at the same time as offset data) is greater in number than pieces of the projection data (Hashimoto; [0053]-[0063], offset data set can be bigger than the projection data) acquired in the first view (Morf; [0062], projection data acquired at the same time as offset data).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the data readout technique taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, as best understood:

wherein an A/D convertor of the plurality of A/D convertors is provided for each of the plurality of X-ray detection elements (Morf; Fig. 2, ADC 264 provided for each pixel), and 
wherein the readout control circuitry sequentially changes the readout switches to be turned ON over the plurality of X-ray detection elements (Morf; [0031]-[0033], data readout based on row serially) to sequentially read out projection data or the offset data (Morf; [0031]-[0033], data readout based on row or serially).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto with the data readout technique taught by Morf in order to increase image quality by reducing noise (Morf; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, as best understood:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1, 
wherein an A/D convertor of the plurality of A/D convertor is provided for each of the plurality of X-ray detection elements (Morf; Fig. 2, ADC 264 provided for each pixel), and 
wherein the readout control circuitry turns the readout switches with respect to a group of a plurality of the X-ray detection elements into an ON state simultaneously (Morf; [0034], group of arrays read out simultaneously), and reads out projection data or the offset data with respect to the group of the plurality of X-ray detection elements simultaneously (Morf; [0034], group of arrays read out simultaneously).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277) as applied to claim 1 above, and further in view of Niekawa (U.S. 2011/0147601).
Regarding claim 7, as best understood:
The combination of Hashimoto and Morf discloses the X-ray computed tomography apparatus according to claim 1.
However, the combination of Hashimoto and Morf fails to disclose wherein acquisition time of the offset data in the second view is acquired is longer than surplus time in the first view 
Niekawa teaches wherein acquisition time of the offset data in the second view is acquired is longer than surplus time in the first view ([0072]-[0074], offset or dark data is longer). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto and Morf with the data readout technique taught by Niekawa in order to increase image quality by reducing noise (Niekawa; [0023]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277) as applied to claim 1 above, and further in view of Fujii (U.S. 2017/0231589).
Regarding claim 9, as best understood:

However, the combination of Hashimoto and Morf fails to disclose further comprising processing circuitry which interpolates projection data missed by acquisition of the offset data, to perform image reconstruction.
Fujii teaches further comprising processing circuitry which interpolates projection data missed by acquisition of the offset data, to perform image reconstruction ([0163], interpolation of missing data). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto and Morf with the reconstruction technique taught by Fujii in order to increase image quality by improving spatial resolution (Fujii; [0188]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, as best understood:
The combination of Hashimoto, Morf, and Fujii discloses the X-ray computed tomography apparatus according to claim 9, wherein the readout control circuitry outputs information for identifying the second view, to the processing circuitry (Hashimoto; [0031], view angle data).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277) and Fujii (U.S. 2017/0231589) as applied to claim 9 above, and further in view of De Man (U.S. 2019/0328348).
Regarding claim 12, as best understood:

However, the combination of Hashimoto, Morf and Fujii fails to disclose further comprising a memory which stores a machine learning model learned using a first reconstructed image based on a projection data set of a predetermined number of views and a second reconstructed image based on a projection data set of a fewer number of views than the predetermined number, the processing circuitry generates the first reconstructed image based on a projection data set from which the second view is missed, and generates the second reconstructed image using the generated first reconstructed image and the machine learning model.
De Man teaches a memory (Fig. 2, 138) which stores a machine learning model (Fig. 10, 50) learned using a first reconstructed image based on a projection data set of a predetermined number of views ([0068], imaging data is used for model) and a second reconstructed image based on a projection data set of a fewer number of views than the predetermined number ([0068], imaging data is used for model), 
the processing circuitry generates the first reconstructed image based on a projection data set from which the second view is missed (Fig. 10, 184, incomplete sonogram), and generates the second reconstructed image (Fig. 10, 190) using the generated first reconstructed image (Fig. 10, 184) and the machine learning model (Fig. 10, 50).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto, Morf and Fujii with the machine learning image reconstruction taught by De Man in order to improve image quality by reducing noise in 
Regarding claim 14, as best understood:
The combination of Hashimoto, Morf and Fujii discloses the X-ray computed tomography apparatus according to claim 9.
However, the combination of Hashimoto, Morf, and Fujii fails to disclose wherein the processing circuitry estimates a projection data set of the second view based on an imaging condition, and interpolates a projection data set from which the second view is missed using the estimated projection data set, to perform the image reconstruction.
De Man teaches wherein the processing circuitry (Fig. 2, 130) estimates a projection data set of the second view based on an imaging condition ([0068], data is based on anatomic regions and application specific), and interpolates a projection data set from which the second view is missed using the estimated projection data set, to perform the image reconstruction ([0065], estimated data is used for reconstruction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection device of Hashimoto, Morf and Fujii with the image reconstruction taught by De Man in order to improve image quality by reducing noise in an image (De Man; [0045]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2017/0095222) in view of Morf (U.S. 2017/0278277) and Fujii (U.S. 2017/0231589) as applied to claim 9 above, and further in view of Subramanian (U.S. 2014/0211910).
Regarding claim 13, as best understood:

However, the combination of Hashimoto, Morf, and Fujii fails to disclose wherein by an iterative approximation reconstruction method, the processing circuitry interpolates a projection data set of the second view in which the offset data is acquired, to perform the image reconstruction.
Subramanian teaches wherein by an iterative approximation reconstruction method ([0034], iterative reconstruction), the processing circuitry interpolates a projection data set of the second view in which the offset data is acquired ([0044]-[0047, interpolation of data), to perform the image reconstruction ([0034], iterative reconstruction).
It would have been obvious to one of an ordinary skill in the art before the effect filing date to combine the detection device of Hashimoto, Morf, and Fujii with the image reconstruction technique taught by Subramanian in order to improve image quality by reducing the effect of noise (Subramanian; [0006]-[0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Hashimoto (U.S. 2017/0095222), Morf (U.S. 2017/0278277), and Fujii (U.S. 2017/0231589).
Regarding claim 11, as best understood:

However, Hashimoto, Morf, and Fujii fails to disclose wherein in the second view, when the offset data with respect to the first X-ray detection is acquired, the processing circuitry linearly interpolates the missed projection data based on projection data acquired with respect to the second X-ray detection element adjacent to the first X-ray detection element.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above, and rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanders, III (U.S. 2018/0116596)- Iterative image reconstruction using interpolated data. 
Yamazaki (U.S. 2016/0242704)- radiation detector with multiple pixels obtaining offset data and each pixel have an ADC. 
Liu (U.S. 2012/0189100)- X-ray detector that reads offset data before obtaining image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./            Examiner, Art Unit 2884         

/DANI FOX/            Primary Examiner, Art Unit 2884